FILED
                            NOT FOR PUBLICATION                                NOV 18 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

NORMA JUDITH PAIZ CRUZ,                          No. 06-73048

              Petitioner,                        Agency No. A070-828-894

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted November 3, 2010
                              Pasadena, California

Before: PREGERSON, RIPPLE,** and GRABER, Circuit Judges.

       Petitioner Norma Paiz Cruz petitions for review of the Board of Immigration

Appeals’ affirmance of the immigration judge’s ("IJ") denial of Petitioner’s

application for cancellation of removal. Reviewing the procedural due process



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Kenneth F. Ripple, Senior United States Circuit Judge
for the Seventh Circuit, sitting by designation.
claim de novo, Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009), we

grant the petition.

      We have jurisdiction over colorable constitutional claims alleging a violation

of procedural due process. Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th

Cir. 2009). The government’s argument that we lack jurisdiction over claims

alleging substantive due process violations is, therefore, inapposite.

      The IJ permitted cross-examination of Petitioner before direct examination,

disregarded evidence, prejudged issues, cut off relevant testimony, and failed to

discuss (or, apparently, even to consider) relevant evidence. Considering "the

cumulative effect of the several due process violations," Zolotukhin v. Gonzales,

417 F.3d 1073, 1077 (9th Cir. 2005), we hold that "the challenged proceeding was

so fundamentally unfair that the alien was prevented from reasonably presenting

[her] case," Cruz Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir. 2010) (internal

quotation marks omitted). Furthermore, the evidence and testimony concerned a

central issue in determining Petitioner’s eligibility for relief, namely, the hardship

that her American-citizen children would suffer; consequently, "the outcome of the

proceeding may have been affected" by the IJ’s actions. Tampubolon v. Holder,

610 F.3d 1056, 1063 (9th Cir. 2010) (internal quotation marks omitted).

      Petition GRANTED; case REMANDED.


                                           2